DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A3 (Fig. 11d), B1 (Fig. 4), C2  (Fig. 11a) with traverse in the reply filed on 08/01/2022 is acknowledged. 
The transversal is on the grounds that the restriction requirement does not explain how Species A1-A5, B1-B12, and C1-C10 are distinct from each other. In response, examiner respectfully submits that the cited paragraphs and figures in the CTRS dated 06/02/2022 for each of the listed species explicitly describe and/or show the mutually exclusive characteristics for each of the listed species that differentiates them in terms of design, operation, and/or effect.  Is applicant arguing that his/her disclosed embodiments are obvious variants?
The transversal is also on the grounds that the restriction requirement lacks an explanation how searching of the species imposes a burden. In response, examiner respectfully submits that pg. 4 of
the CTRS dated 06/02/2022 provides explanations. Additionally, since applicant admits that there would be at least 600 combinations, examiner respectfully submits that examining and searching of 600 combinations in one single application imposes a search and examination burden on the examiner.  
  	The traversal is also on the ground(s) that the multiple species can be searched together without an undue burden because the search of elected species will likely provide a proper search for non-elected species. In response, examiner respectfully submits that although there may be some overlap of the search for the species there is nothing to indicate that the search would be coextensive. Examiner further submits that Species are not limited to class A22C7/0076 because claims are not limited to making meat patties. Furthermore, even if all species fall under the same classification A22C7/0076, each specie would require a unique search query.   

for each of the listed species explicitly describe and/or show the mutually exclusive characteristics for each of the listed species that differentiates them in terms of design, operation, and/or effect. 
For at least the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL. Accordingly, claim 2 is/are withdrawn as being drawn to nonelected species. 
Claim Objections
Claim(s) 1, 12, 14, and 20 is/are objected to because of the following informalities: 
Claims 1, 12, and 20 do not have proper indentations for the elements of the moulding device  and for the wherein limitations. Examiner recommends applicant to provide indentations similar to the indentations presented for these claims in the claim set dated 04/08/2020.
Claims 1 and 20, “the drum rotation axis” should be changed to --the longitudinal drum rotation axis--.
Claims 1 and 20, “the mass feed member being adapted to transfer the foodstuff mass into a mould cavity” should be changed to --the mass feed member being adapted to transfer the foodstuff mass into at least one mould cavity of said multiple mould cavities--.
Claims 1 and 20, “as the drum rotates” should be changed to --as the mould drum moves. No rotational movement of the drum is introduced in claim 1. 
In claim 12, “frame” should be changed to --a frame--. 
In claim 12, “each having a filling opening” should be changed to --each mould cavity having a filling opening--.
In claim 12, “fill position of a mould cavity where mass is filled into a mould cavity and a product release position of a mould cavity” should be changed to --fill position of at least one mould cavity of the multiple mould cavities where mass is filled into the mould cavity and a product release position of the mould cavity--.
In claim 12, “an grinder body” should be changed to --a grinder body--. 
In claim 12, “a grinder device controller is provided to control” should be changed to --a grinder device controller configured to control--. 
In claim 14, “the drum surface” should be changed to --the outer circumferential drum surface--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a reciprocating drive arrangement (generic place holder) for driving” in claims 1 and 20 with corresponding structure/scope disclosed in at least [0333], Fig. 23a, Fig. 17a, and/or Fig. 19a of applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 7-8, 10, and 12-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “the grinder member is arranged to reciprocate in a direction that is parallel or tangent to a circular path of motion of the mould drum” which is indefinite. Is the circular path of claim 3 same or different from the ‘circular path’ of claim 1? Clam 3 has been examined below as if they are the same circular path of the mould drum in view of applicant’s specification. It is also unclear how the grinder member is arranged to reciprocate in a direction that is parallel to a circular path. A circular path cannot have a parallel direction and applicant’s  disclosed grinder member is incapable of reciprocating in direction that is parallel to a circular path in view of [0239], claim 3, and Fig. 22a. Thus, the limitation is unclear.
	Claim 7 recites the limitation “the grinder member is connected to a motor and a transmission for reciprocating the grinder member relative to the part of the grinder body” which indefinite. It is unclear if the claimed mechanical elements for reciprocating the grinder member of claim 7 are the same or different from the claimed “reciprocating drive arrangement for driving a grinder member” of claim 1. According to [0329], [0333], Fig. 23a, and other Figures, they are the same elements. Thus, the scope of the claim is unclear. 
Claim(s) 8 is/are rejected as being dependent from claim 7 and therefor including all the limitation thereof.
	Claim 8 recites the limitation “the grinder member includes a part that corresponds the part of the grinder body, the part of the grinder member is individually connected to its own motor and the transmission” which is unclear. It is unclear how many motors and transmissions are required by claim 8.  It is also unclear how the grinder member and the part of same grinder member are connected to two different motors. Claim 8 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art due to 112 (b) issues in claims 7 and 8 explained above. 
Claim 10 recites “mobile grinder member having an associated independently controllable grinder drive” which is indefinite. It is unclear if the “associated independently controllable grinder drive” of claim 10 and the “reciprocating drive arrangement” of claim 1 are the same or different grinder drives. Clam 13 has been examined below as if they are the same grinder drives in view of applicant’s specification.
Claim 12 recites the limitations “mould member having multiple mould cavities”, “a mould cavity”, and “a pattern of multiple mould cavities” which make the scope of the claim indefinite. Are these mould cavities same or different?  Claim has been examined as if they are the same mould cavities in view of applicant’s specification.  
Claim 12 also recites the limitation “a mould cavity” five times. Is the “mould cavity” in all the instances the same or different mould cavity? Is the claimed “mould cavity” one of the multiple mold cavities introduced earlier? Claim has been examined below as best understood.
Claim 12 also recites the limitation “wherein the mould member is provided with a pattern of multiple mould cavities with mould cavities at distinct perpendicular axis positions when seen perpendicular to the path of the mould member” which is indefinite. What defines the perpendicular axis? The spatial relation of the “perpendicular axis positions” and the “path” is unclear as they are both imaginary lines that are undefined in the claim. In addition, the specification describes the path as being circular and one can see a circular path from multiple perpendicular views/positions. Thus, the scope of the claim is unclear. Claim 12 has been examined below as best understood.  
Claim 12 recites the limitations “a mobile grinder member arranged adjacent the grinding face of the grinder body, each mobile grinder member cooperating with the grinding face of the grinder body” and “a grinder drive adapted to move the mobile grinder member” which make the scope of the claim indefinite. It is unclear how many mobile grinder members and grinder drives are required by the claim. 
Claim(s) 13-19 is/are rejected as being dependent from claim 12 and therefor including all the limitation thereof.
	Claim 13 recites “each mobile grinder member has an associated independently controllable grinder drive” which is indefinite. It is unclear if the “associated independently controllable grinder drive” of claim 13 and the “grinder drive” of claim 12 are the same or different grinder drives. Clam 13 has been examined below as if they are the same grinder drives in view of applicant’s specification.
	Claim 14 recites “the drum surface a pattern of multiple mould cavities including multiple arrays of mould cavities at distinct positions in the longitudinal drum rotation axis, wherein, in each array, multiple mould cavities are arranged at spaced locations in circumferential direction of the drum surface” which is indefinite. It is unclear if the “pattern of multiple mould cavities” of claim 14 and the “pattern of multiple mould cavities” of claim 12 are the same or different mould cavities. Clam 14 has been examined below as if they are the same pattern of multiple mould cavities in view of applicant’s specification.
	Claim 14 recites the limitation “a mould drum” twice. It is unclear how many mould drums are required by the claim.  Clam 14 has been examined below as if they are the same mould drum in view of applicant’s specification.
Claim 15 recites the limitation “the mould drum” which is indefinite. There is insufficient antecedent basis for this limitation in the claim(s). The mould drum is introduced until claim 14. 

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindee (US 20120058213) in view of Van (US 2013/0224357).
Regarding claim 1, Lindee teaches an installation (Fig. 45) for molding of three dimensional products from a pumpable foodstuff mass (P0015, claim 99), wherein the installation comprises:
a pump (2330: Fig. 45) having at least one pump chamber (2332a: Fig. 45A), an inlet (2310: Fig. 45), and an outlet (2316: Fig. 45) for the foodstuff mass (P0120, P0018, P0124-0125);
a pump drive (2350: P0120, P0130); and
a moulding device, the moulding device comprising: 
a frame (support frame 1090b supporting rotary mold in Fig. 45 and Fig. 45A: P0203);a mould drum (900) having an outer circumferential drum surface with a curvature and a longitudinal drum rotation axis (P0198-0200, Figs. 18-20 & Fig. 45A), the drum being rotatably supported by the frame to revolve relative to the frame about the drum rotation axis (900 is configured to revolve relative to the frame about the drum rotation axis: P0200-0203, Figs. 34C-D & Figs. 45-45B), wherein the mould drum has in the outer circumferential drum surface a pattern of multiple mould cavities (910), and the pattern includes multiple arrays of mould cavities at distinct positions along the longitudinal drum rotation axis, and wherein, in each array, multiple mould cavities are arranged at spaced locations in circumferential direction of the outer circumferential drum surface, each mould cavity having a filling opening in the outer circumferential drum surface for transfer of the foodstuff mass into the mould cavity and for later removal of a moulded product from the mould cavity (P0198-0200, Figs. 18-20 & Fig. 45A),
a mould member drive (1000) for moving the mould drum relative to the frame along a circular path about the longitudinal drum rotation axis, said path including a fill position (“fill position”) for each mould cavity of said multiple mould cavities where foodstuff mass is filled into the mould cavity and a product release position (“eject position”) for each mould cavity of said multiple mould cavities where a moulded product is released from the mould cavity (P0198-0201, Figs. 8-20 & Fig. 45A); and
a mass feed member (feed plate 703) having a chamber (unlabeled inner space of 703) with an inlet (710) for foodstuff mass and said mass feed member being arranged at the fill position along the circular path of the mould drum (P0177-0178, Fig. 18), said inlet of the mass feed member being connected or adapted to be connected to the outlet of the pump (710 connected to pump 702 via 704, P0179, Fig. 18), the mass feed member (703) being adapted to transfer the foodstuff mass into the mould cavities (910) of the mould drum at the fill position (P0178, P0198, Fig. 18 & Fig. 45A). 

    PNG
    media_image1.png
    522
    634
    media_image1.png
    Greyscale



Lindee fails to disclose wherein the mass feed member is provided with a reciprocating drive arrangement for driving a grinder member within the mass feed member and wherein the mass feed member is further provided with a grinder body defining a plurality of orifices in the mass feed member shown in Fig. 18. 
However, in another embodiment, Lindee further discloses a mass feed member (1100) provided with a reciprocating drive arrangement (drive mechanism not shown) for driving a grinder member (1150) outside/near the mass feed member (drive mechanism not shown for driving/sliding back and forth the stripper plate 1150 near/outside 1100; P0067-0068, 0194-0195, Figs. 32-34), said grinder member defining a plurality of orifices (1150 defining a plurality of orifices: Fig. 34;  while 1150 is not explicitly taught as a grinder member, 1150 is capable of being/functioning as a grinder member because it is structurally and functionally equivalent to the claimed grinder member); 
wherein the mass feed member (1100) is further provided with a grinder body (perforated region 1120) defining a plurality of orifices corresponding to the multiple mould cavities of the mould drum as the drum rotates (P0193, Figs. 32-34), the plurality of orifices of the grinder member adapted to mate the plurality of the orifices of the grinder body depending on reciprocation and displacement of the grinder member relative to the grinder body (P0194, Figs. 32-34) for the benefit(s) of providing a different texture to the food product, improving the filling of the cavities, and/or severing any residual food product fibers (P0182, 0193, 0194).

    PNG
    media_image2.png
    452
    580
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    690
    media_image3.png
    Greyscale
 
However, in the same field of endeavor, molding systems for meat (Figures), Van teaches to use a mass feed member (14: P0041, F1a) provided with a reciprocating drive arrangement (motor means 23) for driving a grinder member (6) within the mass feed member (motor means 23 not shown for driving/sliding back and forth cutting plate 6 inside 14: P0041, 0068), said grinder member defining a plurality of orifices (6 defining a plurality of orifices 24: Fig. 1c; while 6 is not explicitly taught as a grinder member, 6 is capable of being/functioning as a grinder member because it is structurally and functionally equivalent to the claimed grinder member);
wherein the mass feed member is further provided with a grinder body (4 is provided with member 2) defining a plurality of orifices (12) corresponding to the multiple mould cavities of the mould drum as the drum rotates (P0041, Figs. 1a-c; while 2 is not explicitly taught as a grinder body, 2 is capable of being/functioning as a grinder body because it is structurally and functionally equivalent to the claimed grinder body), the plurality of orifices of the grinder member adapted to mate the plurality of the orifices of the grinder body depending on reciprocation and displacement of the grinder member relative to the grinder body (P0041, Figs. 1a-c;) for the benefit(s) of providing a cutting capability and/or a flow control capability to the mass feed member (P0015, P0023) and improving the quality of the food product (P0002-0003). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the installation of Lindee in view of Van by incorporating to the mass feed member a reciprocating drive arrangement for driving a grinder member within the mass feed member and a grinder body defining a plurality of orifices as instantly claimed for the benefit(s) of providing a different texture to the food product, improving the filling of the cavities, severing any residual food product fibers, providing a flow control capability to the mass feed member, and/or improving the quality of the food product as suggested by Lindee and/or Van.
Regarding claim 3, Lindee further discloses/suggests wherein the grinder member (1150) is arranged to reciprocate in a direction that tangent to the circular path of motion of the mould drum (P0194, Fig. 34). Van also further discloses/suggests wherein the grinder member (6) is arranged to reciprocate in a direction that tangent to the circular path of motion of the mould drum (P0041, Fig. 1b).
Regarding claim 4, Lindee further discloses/suggests wherein the grinder member (1150) is arranged to reciprocate in a direction parallel to the longitudinal drum rotation axis of the mould drum (P0194, Fig. 34). Van also further discloses/suggests wherein the grinder member (6) is arranged to reciprocate in a direction parallel to the longitudinal drum rotation axis of the mould drum (P0041, Fig. 1b).
Regarding claims 5-6, Lindee fails to disclose wherein the mass feed member defines at least one linear guide. However, Van further implicitly discloses/suggests wherein the mass feed member defines at least one linear guide along which the grinder member moves, wherein the at least one linear guide extends transverse to the longitudinal drum rotation axis of the mould drum (14 comprises linear guides/slots on its edges such that 6 is capable of sliding in a linear reciprocating manner inside 14: P0018, 0041, Fig. 1b; additionally, a person of ordinary skill in the art would understand that linear guides are needed/desired to be able to slide in a reciprocating manner). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the installation of Lindee in view of Van by incorporating at least one linear guide along which the grinder member moves to the mass feed member for the benefit(s) of allowing/improving sliding/reciprocating motion of the grinder member within the mass feed member. 

    PNG
    media_image4.png
    587
    633
    media_image4.png
    Greyscale




Regarding claim 7, Lindee fails to disclose wherein the grinder member is dimensioned to cooperate with a part of the grinder body having a single group of orifices that are arranged to correspond to an array of mould cavities that pass said single group of orifices. However, Van further implicitly discloses/suggests wherein the grinder member (6) is dimensioned to cooperate with a part of the grinder body having a single group of orifices that are arranged to correspond to an array of mould cavities that pass said single group of orifices, wherein the grinder member is connected to a motor and a transmission for reciprocating the grinder member relative to the part of the grinder body (P0041, Fig. 1b) for the benefit(s) of providing a flow control capability to the mass feed member (P0015, P0023) and/or improving the quality of the food product (P0002-0003). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the installation of Lindee in view of Van by dimensioning the grinder member to cooperate with a part of the grinder body having a single group of orifices that are arranged to correspond to an array of mould cavities that pass said single group of orifices, wherein the grinder member is connected to a motor and a transmission for reciprocating the grinder member relative to the part of the grinder body for the benefit(s) of providing a flow control capability and/or improving the quality of the food product as suggested by Van. 
Regarding claim 9, Lindee further discloses/suggests wherein the grinder body is maintained stationary relative to the grinder member (1150 is disclosed as being the only movable component: P0194-0195, Fig. 34).
Regarding claim 10, Lindee further discloses/suggests wherein the grinder member includes at least one mobile grinder member having an associated independently controllable grinder drive adapted to independently operate each of the at least one mobile grinder member (P0194-0195, Fig. 34).
Regarding claim 11, Lindee fails to disclose wherein the grinder body and the grinder member are formed as plates having flat cooperating surfaces slidably engaging one another. However, Van further implicitly discloses/suggests wherein the grinder body (2) and the grinder member (6) are formed as plates having flat cooperating surfaces slidably engaging one another (P0041, Fig. 1b, Fig. 5). In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. One would have been motivated to select the shape of plates for the purpose(s) of increasing areas of cooperating surfaces and/or improving engagement of cooperating surfaces. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the installation of Lindee in view of Van by selecting the shape of plates for the grinder body and the grinder member for the purpose(s) of increasing areas of cooperating surfaces and/or improving engagement of cooperating surfaces. 
Regarding claim 20, the combination of Lindee in view of Van as applied to claims 1, 4-5, and 9-10 above, discloses/obviates the subject matter of this claim.

Allowable Subject Matter
Claims 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-19, the prior art of record, alone or in combination, fails to teach or suggest “a mass feed member provided with multiple grinder devices, each being arranged at a distinct perpendicular axis position when seen perpendicular to the path of the mould member, said positions each corresponding to the perpendicular axis position of a mould cavity, wherein each grinder device comprises a grinder body having multiple orifices and a grinding face, a mobile grinder member arranged adjacent to each grinding face, each mobile grinder member cooperating with the grinding face of each grinder body, and a grinder device controller is provided to control operation of the multiple grinder devices” as instantly claimed. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Meskendahl (US 2007/0224305 – of record) discloses a system for moulding three-dimensional products from a pumpable foodstuff mass (abstract and Figures).
Bergner (US 5335455) discloses a reciprocating drive arrangement including a drive having a rotary output shaft motor connected to a crank mechanism linked to a grinder plate for driving the grinder plate in a linear grinding motion (abstract, Figs. 1-2, and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743